 


114 HR 725 IH: Permanently Repeal the Estate Tax Act of 2015
U.S. House of Representatives
2015-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 725 
IN THE HOUSE OF REPRESENTATIVES 
 
February 4, 2015 
Mr. Latta (for himself, Mr. Jones, Mr. Messer, Mr. Joyce, Mr. Farenthold, Mr. Gosar, Mr. Poe of Texas, Mr. Long, Mr. Jody B. Hice of Georgia, and Mr. Duncan of Tennessee) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to repeal the estate tax and retain stepped-up basis at death. 
 
 
1.Short titleThis Act may be cited as the Permanently Repeal the Estate Tax Act of 2015. 2.Repeal of estate tax and retention of basis step-upEffective for estates of decedents dying after December 31, 2014, chapter 11 of the Internal Revenue Code of 1986 is repealed. 
 
